Citation Nr: 1518103	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction in the disability rating for service-connected migraine headaches from 50 percent to 10 percent, effective November 26, 2012 was proper.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 and from December 1978 to May 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2012 rating decision reduced the disability rating for the Veteran's service-connected migraine headaches from 50 percent to 10 percent, effective from November 26, 2012.

2.  At the time of the December 2012 rating decision, the 50 percent disability rating for the Veteran's service-connected migraine headaches had not been in effect for more than five years.

3.  The VA examination upon which the reduction was founded was not full and complete, and thus provided an inadequate basis for a reduction.  


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected migraine headaches to 10 percent was not proper and the 50 percent disability rating is restored from November 26, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.124a, Diagnostic Code 8100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to claims for reduction, the regulations pertaining to the reduction for disability evaluations contain their own notification and due process requirements, which will be discussed in more detail below.  See 38 C.F.R. § 3.105(e), (i) (2014).  Furthermore, the Board's decision to restore the 50 percent rating for service-connected migraine headaches, effective November 26, 2012, is a full grant of the benefits sought on appeal and therefore, without deciding, that any error was committed with respect to the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his disability rating should not have been reduced and in fact his disability has become worse.  

In general, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  When reduction in the rating of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).

The RO implemented the rating reduction of the Veteran's migraine headaches from 50 percent to 10 percent, effective November 26, 2012 in a December 2012 rating decision.  The RO did not issue a proposed rating decision or provide the Veteran with notice of this reduction.  The Veteran's overall compensation was not reduced as a result of the rating reduction for migraine headaches.  Prior to the December 2012 rating decision implementing the reduction from 50 percent to 10 percent for migraine headaches, the Veteran's combined disability rating was 80 percent, effective from October 20, 2009.  Following the December 2012 rating decision, the Veteran's combined disability rating increased to 90 percent (due to the RO granting service connection and increased ratings for several disabilities), effective from November 26, 2012.  As there was no reduction in overall compensation, the provisions of 38 C.F.R. § 3.105 do not apply.  See 38 C.F.R. § 3.105(e); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Accordingly, the Board finds no error in the RO's notification procedures with respect to the reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 50 percent disability rating for migraine headaches was in effect since October 20, 2009, approximately three years before the reduction took effect on November 26, 2012.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  Thus, the various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, does not apply in this case.

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Similarly, 38 C.F.R. § 4.2 (1992) establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." These provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.   

Pursuant to these provisions, the RO and Board are required in any rating-reduction case to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. See Schafrath, 1 Vet. App. at 594 ("these requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").   Finally, 38 C.F.R. § 4.10 establishes that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment" and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421(1993).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Id.  

Prior to the reduction, a VA examination was performed in November 2012.  Based on the findings at this examination, the RO determined that some improvement had occurred in the Veteran's migraine headaches.  The reduction of the Veteran's disability rating was based on this one examination.  

The VA examiner in November 2012 documented that the Veteran reported that he "really does not know about the headaches" and that he takes ibuprofen for his headaches.  The Veteran indicated that he experiences pain on both sides of the head and lower neck.  The examiner noted that the Veteran's headaches result in sleeping problems.  The duration of the headaches last 1-2 days.  The examiner determined that the Veteran did not have characteristic prostrating attacks of migraine or nonmigraine headaches.  The examiner also determined that the Veteran's headaches did not impact his ability to work.

In contrast, the VA examination report dated in January 2010, which led to the grant of a 50 percent disability rating for migraine headaches, shows that the examiner observed that the Veteran's treatment records reveal multiple entries of severe headaches diagnosed as migraine headaches.  His headaches typically occurred at night and would awaken him out of sleep.  The severity of the headaches were rated a 10 out of 10 and included weakness, fatigue and functional loss.  He had to sit up because lying supine caused his headaches to be worse.  He experienced severe fatigue the following day after he has had a headache during the night.  The headaches occurred approximately four times a week and would last eight hours.  The Veteran took Tylenol 1000 mg three times a day with fair response.  The examiner determined that the severe hangover or fatigue that occurred after a headache kept the Veteran from doing work as he recently left his job.  He also cannot carry on normal activities during the day such as working around the house, doing housework or yard work.  

The Board finds that the November 2012 VA examination is not adequate or complete as compared to the January 2010 VA examination.  In this regard, the November 2012 examiner did not discuss the severity of the headache pain or the frequency in which the headaches occur.  The only description of the headache was the location of pain and the duration.  Although the examiner noted that the Veteran's headaches resulted in sleeplessness, she did not discuss how this affects the Veteran's ability to function during the day.  The examiner determined that the Veteran did not have characteristic prostrating attacks of headache pain, however, she did not provide any clear descriptions of the headaches or how the headaches impact the Veteran's ability to function.  Lastly, the examiner did not provide any explanation for her opinion that the Veteran's headache did not impact his ability to work.  The Veteran also asserted in the February 2013 notice of disagreement that he continues to have headaches three to four times a week and he takes ibuprofen for his headaches.  He also noted that his headaches appear to be becoming worse as they are affecting his eyes.  In light of the foregoing, the Board is unable to conclude that the preponderance of the evidence shows that the symptoms of the Veteran's migraine headaches have improved.  

Based on the foregoing, the Board finds that the requirements for reduction of the disability rating for migraine headaches have not been met, and as a result, a preponderance of the evidence is not in favor of the reduction.  Accordingly the reduction from 50 percent to 10 percent for the Veteran's service-connected migraine headaches was not proper.  The 50 percent disability rating for migraine headaches is to be restored, effective November 26, 2012.


ORDER

The reduction in disability rating for service-connected migraine headaches from 50 percent to 10 percent was improper and the 50 percent disability evaluation is restored, effective November 26, 2012.



REMAND

The Board observes that the Veteran was provided with VA examinations in November 2012 to evaluate the current severity of the Veteran's service-connected disabilities and provide an opinion whether such disabilities result in the Veteran being unable to obtain or maintain employment.  As discussed above, the VA examination with respect to the Veteran's migraine headaches did not provide sufficient detail to fully evaluate the current severity of the Veteran's headaches and the examiner did not provide any explanation for her opinion that the headaches did not affect the Veteran's ability to work.  The VA examiner listed each service-connected disability and concluded separately for each disability (diabetes, hypertension, erectile dysfunction, diabetic peripheral neuropathy, diabetic nephropathy, right knee degenerative joint disease and migraines headaches) that it does not prevent the Veteran from sedentary or physical employment.  It appears that the examiner did not consider the combined effect of the disabilities on the Veteran's employment.  Furthermore, the examiner did not provide any explanation in support of these conclusions.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service-connected disabilities and his claim for TDIU.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After the above has been accomplished, schedule the Veteran for a VA examination or examinations (such as, orthopedic, psychiatric, medical) to determine the current level of severity of his service-connected disabilities and to obtain an opinion as to whether the service-connected disabilities in combination preclude gainful employment for which his education and occupational experience would otherwise qualify.  The claims file must be made available for review and the examination report(s) should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner or examiners must elicit from the Veteran and record a full work and educational history.  The examiner should comment on the Veteran's level of occupation impairment caused by his service-connected disabilities. 

a.  Based on the examinations and review of the claims file, the appropriate medical expert is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

b. The medical expert providing the opinion should review the claims file and provide reasons for the opinion.  The reasons should take into account the Veteran's reports and previously reported symptoms and clinical findings.  If the Veteran is found able to engage in substantially gainful employment, notwithstanding his service-connected disabilities, the medical expert should cite examples of the type(s) of employment the Veteran would be able to perform.

3. Upon completion of the foregoing, readjudicate the Veteran's claim for TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


